Title: To George Washington from Jedediah Huntington, 31 July 1782
From: Huntington, Jedediah
To: Washington, George


                  
                     Dear Sir,
                     Camp Highlands 31 July 1782
                  
                  The Proposal of having a fishing Boat employ’d for the Use of our Prisoners I think ought to be complied with not that I believe they will derive much Advantage from it, but that they may not think themselves neglected by us, & that the Enemy may not have another Pretext for their hard Usage.  The said Boat should have your Excellencys written Permit with some Description of her & restricting her to certain Limits & for a certain time, & a Copy of the same be sent to the chief Executive of New Jersey & Connecticut.  As to the Wood it appears to me that that Business might be transacted & inspected at Dobbs Ferry.  I am with greatest Esteem your Excellencys most obedt Servant
                  
                     J. Huntington
                  
               